Case 2:20-cv-03129-SVW-GJS Document 28 Filed 04/23/20 Page 1 of 1 Page ID #:265



   1   Steven C. Vondran, SBN 232337
       THE LAW OFFICES OF STEVEN C. VONDRAN, PC
   2   401 Wilshire Blvd 12th Floor
       Santa Monica, CA 90401
   3   Telephone: (877) 276-5084
   4   Facsimile: (888) 551-2252
       steve@vondranlegal.com
   5   Attorney for ALEJANDRO GALINDO
   6                             UNITED STATES DISTRICT COURT
   7                            CENTRAL DISTRICT OF CALIFORNIA
   8

   9
       COLUMBIA PICTURES                        , No. 2:20-cv-03129-SVW-GJS
  10   INDUSTRIES INC., et al.
                                                 NOTICE OF NON-OPPOSITION
  11               Plaintiff,                    TO PLAINTIFF’S MOTION FOR
                                                 PRELIMINARY INJUNCTION
  12         vs.

  13   ALEJANDRO GALINDO, et al.

  14                 Defendants.

  15
             TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
  16
       RECORD, PLEASE TAKE NOTICE Defendant has no opposition to Plaintiff’s
  17

  18   motion for preliminary injunction.
  19

  20
             DATED this 23th day of April, 2019.
  21
                                            THE LAW OFFICES OF STEVEN VONDRAN,
  22                                        P.C.

  23

  24                                        By /S/ Steve Vondran
                                                   Steven C. Vondran, Esq.
  25                                               Attorneys for Defendant
                                                   Alejandro Galindo
  26
  27

  28
